

114 S1614 IS: Court-Appointed Guardian Accountability and Senior Protection Act
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1614IN THE SENATE OF THE UNITED STATESJune 18, 2015Ms. Klobuchar (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the inclusion of court-appointed guardianship improvement and oversight activities
			 under the Elder Justice Act of 2009.
	
		1.Short
 titleThis Act may be cited as the Court-Appointed Guardian Accountability and Senior Protection Act.
		2.Court-appointed
			 guardianship oversight activities under the Elder Justice Act of
 2009Section 2042(c) of the Social Security Act (42 U.S.C. 1397m–1(c)) is amended—
 (1)in paragraph (1), by inserting (and, in the case of demonstration programs described in paragraph (2)(E), to the highest courts of States) after States;
 (2)in paragraph (2)— (A)in the matter preceding subparagraph (A), by inserting (and the highest courts of States, in the case of demonstration programs described in subparagraph (E)) after local units of government;
 (B)in subparagraph (D), by striking or after the semicolon;
 (C)by redesignating subparagraph (E) as subparagraph (F); and
 (D)by inserting after subparagraph (E), the following new subparagraph:
					
 (E)subject to paragraph (3), programs to assess the fairness, effectiveness, timeliness, safety, integrity, and accessibility of adult guardianship and conservatorship proceedings, including the appointment and the monitoring of the performance of court-appointed guardians and conservators, and to implement changes deemed necessary as a result of the assessments such as mandating background checks for all potential guardians and conservators, and implementing systems to enable the annual accountings and other required conservatorship and guardianship filings to be completed, filed, and reviewed electronically in order to simplify the filing process for conservators and guardians and better enable courts to identify discrepancies and detect fraud and the exploitation of protected persons; or;
 (3)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
 (4)by inserting after paragraph (2), the following new paragraph:
				
					(3)Requirements
				for court-appointed guardianship oversight demonstration programs
						(A)Award of
 grantsAny grants the Secretary awards to the highest courts of States for demonstration programs described in paragraph (2)(E) shall be based on the recommendations of the Attorney General and the State Justice Institute, as established by section 203 of the State Justice Institute Act of 1984 (42 U.S.C. 10702).
 (B)CollaborationThe highest court of a State awarded a grant to conduct a demonstration program described in paragraph (2)(E) shall collaborate with the State Unit on Aging for the State and the Adult Protective Services agency for the State in conducting the demonstration program.;
 (5)in paragraph (4) (as redesignated by paragraph (3) of this section), by inserting (and, in the case of demonstration programs described in paragraph (2)(E), the highest court of a State) after a State; and
 (6)in paragraph (5) (as so redesignated), by inserting (or, in the case of demonstration programs described in paragraph (2)(E), the highest court of a State) after State each place it appears.